DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.
 
Response to Arguments
2.	Applicant’s arguments, filed 13 July 2022, with respect to the rejection under 35 U.S.C. 112, have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112 has been withdrawn. 

3.	Applicant's arguments filed 13 July 2022, with respect to the prior art rejections, have been fully considered but they are not persuasive. 
	Applicant asserts, on pages 9-11 of Remarks, that “The Examiner pointed out in the present Advisory Action that paragraph [0072] of Kubota discloses the acquiring of multi-connectivity capability information of another network device and that the multi-connectivity capability information comprises a quantity of cells capable of performing multi-connectivity with the candidate second network device. Applicant respectfully disagrees. Paragraph [0072] of Kubota discloses that, in an aspect, a method for mobile network nodes to update multi-connectivity configuration with different radio access technologies (RATs) for a mobile device comprising at each radio access network node (RAN node) may include updating the mobile device's capabilities for the RAT associated with the RAN node upon reception UE capability information sent from the mobile device and determining the radio resource reallocation for the mobile device based on the updated UE capability information (i.e. reducing or increasing number of serving cells for the mobile device). That is, the RAN node updates the mobile device's capabilities for the RAT associated with the RAN node upon reception UE capability information sent from the mobile device. Namely, the interaction about capability information is performed between the RAN node and the mobile device (UE), and the RAN node acquires the UE capability information from UE. However, the present application recites that the first network device acquires multi- connectivity capability information of another network device, i.e., the interaction about capability information performed between the network devices. In addition, the multi- connectivity capability information is related to the network device rather than the mobile device (UE). Thus, Kubota fails to disclose the acquiring of multi-connectivity capability information of another network device of the present application. As indicated by the Examiner in the present Advisory Action, paragraph [0072] of Kubota states that the UE capability information includes the current number of serving cells for said mobile device.
However, Applicant respectfully submits that, multi-connectivity information of the present application refers to the capability information of the network device and is not to be confused with UE capability information for the mobile device. Thus, Kubota fails to disclose that the multi-connectivity capability information comprises a quantity of cells capable of performing multi-connectivity with the candidate second network device.” 
	On the contrary, paragraph [0072] of Kubota clearly refers to a number of cells that are capable of performing multi-connectivity with a given mobile network node (the claimed “candidate second network device”):  “In an aspect, a method for mobile network nodes to update multi-connectivity configuration with different radio access technologies (RATs) for a mobile device comprising at each radio access network node (RAN node) may include updating the mobile device's capabilities for the RAT associated with the RAN node upon reception UE capability information sent from the mobile device and determining the radio resource reallocation for the mobile device based on the updated UE capability information (i.e. reducing or increasing number of serving cells for the mobile device).”  [emphasis added].  It can be seen that Kubota discloses that, for a particular RAN node, the multi-connectivity configuration information includes the number of cells that may serve a mobile device (which entails the claimed “quantity of cells capable of performing multi-connectivity with the candidate second network device”.  Applicant’s emphasis on the alleged distinct between the capability information of the network device and the UE capability information is moot, because in claim 1, as well as in Kubota, the multi-connectivity capability information that comprises the quantity of cells capable of performing multi-connectivity with the candidate second network device, necessarily relates to the capability of the claimed UE to engage in multi-connectivity with those cells along with the candidate second network device.
	Applicant asserts, on page 11 of Remarks, that “Moreover, as indicated by the Examiner in the present Advisory Action, paragraph [0136] of Kubota clearly discloses the confirmation of multi-connectivity capability of the target secondary base station at the handover request and handover request acknowledgment phases. However, Applicant respectfully submits that, the handover request and handover request acknowledgment phases described in paragraph [0136] of Kubota are interactions between the source secondary eNB and target secondary eNB, and the mobile device (UE) reports the UE capability information to the RAN node (eNB). That is, the handover request and handover request acknowledgment phases are related to the interactions between the base stations, while the UE capability information is used to describe capability of UE.”
	On the contrary, the limitations in question that is addressed in relation to paragraph [0136] in the Advisory Action are “transmitting, by a first network device, a handover request message associated with user equipment (UE) to at least one candidate second network device; receiving, by the first network device, a handover request acknowledge message transmitted by the at least one candidate second network device, wherein the handover request acknowledge message carries multi-connectivity capability information of the candidate second network device;”.  Paragraph [0136] describes Fig. 10, which is referred to in the mapping of each of these limitations.  S-NB1 is the claimed “first network device” and S-NB2 is the claimed “candidate second network device”.  Fig. 10 clearly shows that the S-NB1 transmits a handover request to S-NB2 (step 3) and that S-NB2 in turns sends a handover request acknowledge message to S-NB1 (step 5).  In step 6, a RRC connection reconfiguration message for the purpose of establishing a dual connectivity radio link is sent by S-NB1 based on this received handover request acknowledge message, which thereby indicates that the handover request acknowledge message necessarily includes information that indicates, to S-NB1, that S-NB2 is capable of multi-connectivity.  Therefore, the two limitations of claim 1 that are quoted above are each disclosed by Kubota.  
	Applicant asserts, on pages 11-12 of Remarks, that “Further, the scheme described in Kubota is provided to determine the addition of the target secondary base station prior to the handover request phase. It is too late to determine the capability of the target secondary base station during the handover request phase to the target secondary base station in case the target secondary base station does not have this capability. Thus, Kubota does not involve capability information of eNB or capability information of eNB carried in the handover request acknowledge message. As such, Applicant submits that Kubota fails to disclose amended claim 1 of the present application.”
	On the contrary, the message of Fig. 10, step 3, is merely a request, from S-NB1 to S-NB2, that the latter node become the new secondary base station.  Applicant’s assertion that it is “too late” to determine whether a target secondary base station has the capability of being the new secondary base station for a UE, is incorrect, because this determining is precisely what is done during the request phase of a handover.  

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1, 4, 7, 10, 13, 17, 19, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubota et al., U.S. Patent Application Publication 2018/0049214 (hereinafter Kubota).
	Regarding claim 1, Kubota discloses a handover method (disclosed is a method for performing handover of a UE, according to [0136]-[0150], Fig. 10), comprising: 
	transmitting, by a first network device, a handover request message associated with user equipment (UE) to at least one candidate second network device (a base station, S-NB1 [“first network device”], transmits a handover request message associated with the UE to a target base station, S-NB2 [“candidate second network device”], according to [0138]-[0139], Fig. 10 [step 3]); 
receiving, by the first network device, a handover request acknowledge message transmitted by the at least one candidate second network device, wherein the handover request acknowledge message carries multi-connectivity capability information of the candidate second network device (the base station S-NB1 receives a handover request acknowledge message from the target base station S-NB2, whereby a RRC connection reconfiguration message for the purpose of establishing a dual connectivity radio link is sent based on this received handover request acknowledge message (the handover request acknowledge message therefore necessarily carries information relating to multi-connectivity capability), according to [0142]-[0144], [0245], [0249], Fig. 10 [steps 5 and 6]);
wherein the multi-connectivity capability information is indication information used to indicate whether the candidate second network device supports multi-connectivity; or, the multi-connectivity capability information comprises information of one or more cells capable of performing multi-connectivity with the candidate second network device (the information contained in the handover request acknowledge message enables the source base station to perform RRC connection reconfiguration in relation to the target base station [“wherein the multi-connectivity capability information is indication information used to indicate whether the candidate second network device supports multi-connectivity”], according to [0142]-[0147], Fig. 10 [steps 6a, 6b, 6c, and 6d]);
wherein the multi-connectivity capability information carried in the handover request acknowledge message comprises: a quantity of cells capable of performing multi-connectivity with the candidate second network device, or cell identifiers (IDs) of the cells capable of performing multi-connectivity with the candidate second network device; or, a bitmap, wherein bits in the bitmap correspond, in a one-to-one relationship, to cells whose information are carried in the handover request message, and a value of each bit represents whether a corresponding cell is capable of performing multi-connectivity with the candidate second network device (multi-connectivity configuration information is updated, at each radio access network node, to include the current number of cells that may be supported, in order to facilitate the radio resource reallocation procedure [“a quantity of cells capable of performing multi-connectivity with the candidate second network device”], according to [0072]);
wherein, prior to transmitting the handover request message, the method further comprises: acquiring, by the first network device, multi-connectivity capability information of another network device and/or transmitting, by the first network device, multi-connectivity capability information of the first network device to another network device when an interface between the first network device and the another network device is being set up or when a configuration of the first network device or the another network device is being updated through an interface between the first network device and the another network device (radio access nodes coordinate with each other in setting up a multi-connectivity connection [“acquiring, by the first network device, multi-connectivity capability information of other network device”], according to [0063], [0071]-[0074], Fig. 5).
Regarding claim 7, Kubota discloses a handover method (disclosed is a method for performing handover of a UE, according to [0136]-[0150], Fig. 10), comprising: 
receiving, by a candidate second network device, a handover request message associated with user equipment (UE) transmitted by a first network device (a base station, S-NB1 [“first network device”], transmits a handover request message associated with the UE to a target base station, S-NB2 [“candidate second network device”], according to [0138]-[0139], Fig. 10 [step 3]); 
transmitting, by the candidate second network device, a handover request acknowledge message to the first network device, wherein the handover request acknowledge message carries multi-connectivity capability information of the candidate second network device (the base station S-NB1 receives a handover request acknowledge message from the target base station S-NB2, whereby a RRC connection reconfiguration message for the purpose of establishing a dual connectivity radio link is sent based on this received handover request acknowledge message (the handover request acknowledge message therefore necessarily carries information relating to multi-connectivity capability), according to [0142]-[0144], [0245], [0249], Fig. 10 [steps 5 and 6]);
wherein the multi-connectivity capability information is indication information used to indicate whether the candidate second network device supports multi-connectivity; or, the multi-connectivity capability information comprises information of one or more cells capable of performing multi-connectivity with the candidate second network device (he information contained in the handover request acknowledge message enables the source base station to perform RRC connection reconfiguration in relation to the target base station [“wherein the multi-connectivity capability information is indication information used to indicate whether the candidate second network device supports multi-connectivity”], according to [0142]-[0147], Fig. 10 [steps 6a, 6b, 6c, and 6d]);
wherein the multi-connectivity capability information carried in the handover request acknowledge message comprises: a quantity of cells capable of performing multi-connectivity with the candidate second network device, or cell identifiers (IDs) of the cells capable of performing multi-connectivity with the candidate second network device; or, a bitmap, wherein bits in the bitmap correspond, in a one-to-one relationship, to cells whose information are carried in the handover request message, and a value of each bit represents whether a corresponding cell is capable of performing multi-connectivity with the candidate second network device (multi-connectivity configuration information is updated, at each radio access network node, to include the current number of cells that may be supported, in order to facilitate the radio resource reallocation procedure [“a quantity of cells capable of performing multi-connectivity with the candidate second network device”], according to [0072]);
wherein, prior to receiving the handover request message, the method further comprises: acquiring, by the candidate second network device, multi-connectivity capability information of another network device and/or transmitting, by the candidate second network device, multi-connectivity capability information of the candidate second network device to another network device when an interface between the candidate second network device and the another network device is being set up or when a configuration of the candidate second network device or the another network device is being updated through an interface between the candidate second network device and the another network device (radio access nodes coordinate with each other in setting up a multi-connectivity connection [“acquiring, by the candidate second network device, multi-connectivity capability information of other network device”], according to [0063], [0071]-[0074], Fig. 5).
Regarding claim 13, Kubota discloses an information exchange method (disclosed is a method according to which two base stations communicate, according to [0063]-[0064]), comprising: 
acquiring, by a first network device, multi-connectivity capability information of another network device and/or transmitting, by the first network device, multi-connectivity capability information of the first network device to another network device when an interface between the first network device and the another network device is being set up or when a configuration of the first network device or the another network device is being updated through an interface between the first network device and the another network device (radio access nodes coordinate with each other in setting up a multi-connectivity connection [“acquiring, by the first network device, multi-connectivity capability information of another network device”], according to [0063], [0071]-[0074], Fig. 5);
wherein, in a case of acquiring the multi-connectivity capability information of the another network device, the multi-connectivity capability information is indication information used to indicate whether the another network device supports long term evolution (LTE)-new radio (NR) multi-connectivity, or, the multi-connectivity capability information comprises information of one or more cells capable of performing LTE-NR multi-connectivity with the another network device (the multi-connectivity capability information indicates that LTE-NR multi-connectivity is supported [“the multi-connectivity capability information is indication information used to indicate whether the network device supports long term evolution (LTE)-new radio (NR) multi-connectivity”], according to [0073]);
in a case of transmitting the multi-connectivity capability information of the first network device to the another network device, the multi-connectivity capability information is indication information used to indicate whether the first network device supports long term evolution (LTE) - new radio (NR) multi-connectivity, or, the multi-connectivity capability information comprises information of one or more cells capable of performing LTE-NR multi- connectivity with the first network device (the first limitation was rejected using the other case).
Regarding claim 19, Kubota discloses a first network device, wherein the first network device maintains multi-connectivity capability information of a second network device locally (disclosed is a base station that obtains multi-connectivity information of another base station, according to [0063]-[0064], [0071]-[0072]), 
the multi-connectivity capability information is indication information used to indicate whether the second network device supports long term evolution (LTE)-new radio (NR) multi-connectivity, or, the multi-connectivity capability information comprises information of one or more cells capable of performing LTE-NR multi-connectivity with the second network device (the multi-connectivity capability information indicates that LTE-NR multi-connectivity is supported [“the multi-connectivity capability information is indication information used to indicate whether the network device supports long term evolution (LTE)-new radio (NR) multi-connectivity”], according to [0073]);
wherein the first network device acquires multi-connectivity capability information of the second network device from respective handover request acknowledge (ACK) messages returned by the second network device, or acquires multi-connectivity capability information when an interface between the first network device and the second network device is being set up or when a configuration of the first network device or the second network device is being updated through an interface between the first network device and the second network device (the base station S-NB1 receives a handover request acknowledge message from the target base station S-NB2, whereby a RRC connection reconfiguration message for the purpose of establishing a dual connectivity radio link is sent based on this received handover request acknowledge message (the handover message therefore necessarily carries information relating to multi-connectivity capability) [“the first network device acquires multi-connectivity capability information of the second network device from respective handover request acknowledge (ACK) messages returned by the second network device”], according to [0142]-[0144], [0245], [0249], Fig. 10 [steps 5 and 6]).
Regarding claim 4, Kubota discloses the handover method according to claim 1, wherein, prior to transmitting the handover request message, the method further comprises: 
receiving, by the first network device, a measurement report transmitted by the UE, wherein the measurement report comprises information on cells measured by the UE and cell quality information of the cells (prior to transmission of the handover request message, the base station S-NB1 receives a measurement report, containing measurement results for a plurality of S-NB RAT cells, from the UE, according to [0136], Fig. 10 [step 1b]); 
incorporating, by the first network device, information on all or some of the cells measured by the UE in the handover request message, wherein the some of the cells are selected based on the cell quality information of the cells (the base station S-NB1 uses the measurement information received from the UE to select a target base station to send the handover request message to, according to [0137]-[0139], Fig. 10 [steps 2 and 3]).
	Regarding claim 10, Kubota discloses the handover method according to claim 7, wherein the handover request message carries information on a cell set, the cell set comprises all or some of cells measured by the UE, and prior to transmitting the handover request acknowledge message (the base station S-NB1 uses the measurement information received from the UE to select a target base station to send the handover request message to, according to [0137]-[0139], Fig. 10 [steps 2 and 3]), the method further comprises: 
	transmitting, by the candidate second network device, to a network device corresponding to a first cell a secondary cell addition request message used for adding the first cell, wherein the first cell is a cell in the cell set (prior to performing a handover, a base station transmits an S-NB addition request message for a base station that was measured by the UE, according to [0099]-[0101]); 
	treating, by the candidate second network device, the first cell as a cell capable of performing multi-connectivity with the candidate second network device if a secondary cell addition acknowledge message transmitted by the network device corresponding to the first cell is received by the candidate second network device (a secondary cell addition acknowledge message is transmitted back in response to the S-NB addition request message, and data forwarding takes place for the newly-added base station, according to [0101]-[0106]).
	Regarding claim 17, Kubota discloses the network device, comprising a storage, a processor and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement steps of the handover method according to claim 1 (the base station comprises a controller/processor and a memory that stores instructions executed by said controller/processor, according to [0054], [0061], Fig. 3 [elements 310, 375, and 376]).
	Regarding claim 21, Kubota discloses the network device, comprising a storage, a processor and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement steps of the handover method according to claim 7 (the base station comprises a controller/processor and a memory that stores instructions executed by said controller/processor, according to [0054], [0061], Fig. 3 [elements 310, 375, and 376]).
	Regarding claim 22, Kubota discloses the network device, comprising a storage, a processor and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement steps of the information exchange method according to claim 13 (the base station comprises a controller/processor and a memory that stores instructions executed by said controller/processor, according to [0054], [0061], Fig. 3 [elements 310, 375, and 376]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota as applied to claims 1 and 7 above, in view of Lee et al., U.S. Patent Application Publication 2014/0106793 (hereinafter Lee).
	Regarding claim 3, Kubota discloses all the limitations of claim 1.
	Kubota does not expressly disclose that the indication information is 1 bit in length.
	Lee discloses that the indication information is 1 bit in length (multi RAT capability field has a size of 1 bit, according to [0065]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubota with Lee such that the indication information is 1 bit in length.
	One of ordinary skill in the art would have been motivated to make this modification because only a single bit is needed to indicate whether a particular capability is present or is not present.
	Regarding claim 9, Kubota discloses all the limitations of claim 7.
	Kubota does not expressly disclose that the indication information is 1 bit in length.
	Lee discloses that the indication information is 1 bit in length (multi RAT capability field has a size of 1 bit, according to [0065]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubota with Lee such that the indication information is 1 bit in length.
	One of ordinary skill in the art would have been motivated to make this modification because only a single bit is needed to indicate whether a particular capability is present or is not present.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645